                 Case 18-10333-LSS        Doc 39   Filed 11/08/18    Page 1 of 6



                                  United States Bankruptcy Court
                                       District of Delaware



                                                                          824 N. MARKET STREET
JUDGE LAURIE SELBER SILVERSTEIN                                           WILMINGTON, DE 19801
                                                                              (302) 252-2915




                                         November 8, 2018


Cynthia L. Carroll, Esquire                                 Jaclyn Weissgerber, Esquire
Cynthia L. Carroll, P.A.                                    Office of the United States Trustee
262 Chapman Road                                            844 King Street, Suite 2313
Suite 108                                                   Wilmington, DE 19801
Newark, DE 19702

        Re: Jordana Ndon, Case No. 18-10333
Dear Counsel:
        On June 12, 2018, the United States Trustee filed its Motion for Relief Pursuant to
11 U.S.C. § 329 (“Motion”) (D.I. 36) challenging the reasonableness of the fees charged by
Ms. Carroll to the debtor for services performed in the referenced case. Specifically, the
United States Trustee sought an order: (i) granting the motion, (ii) declaring the fees charged
“not reasonable” and (iii) requiring Ms. Carroll to disgorge and reimburse any excessive fees
and file a fee application so all parties in interest may determine whether her fees were
reasonable. Ms. Carroll filed her Response to the United States Trustee’s Motion for Relief
Pursuant to 11 U.S.C. § 329 (“Response”) (D.I. 37) and a hearing was held on July 19,
2018. At that hearing, both the United States Trustee and Ms. Carroll presented evidence,
which was admitted without objection. 1 I took the matter under advisement. Subsequently,
the parties filed a Joint Stipulation of Facts (D.I. 38). Based on the evidence presented, the
issue of the reasonableness of Ms. Carroll’s fees can be determined without the need for
additional submissions. For the reasons set forth below, I conclude that a reasonable fee for
the services provided by Ms. Carroll is $2,525.




1
 The United States Trustee presented Exhibits A-H (“UST Exh. __”) and Ms. Carrol presented
Exhibits A-H (“Carroll Exh. __”)
               Case 18-10333-LSS          Doc 39     Filed 11/08/18      Page 2 of 6
Cynthia L. Carroll, Esquire
Jaclyn Weissgerber, Esquire
November 8, 2018
Page | 2


Findings of Fact
       Ms. Ndon’s bankruptcy case was filed on February 16, 2018. A review of the docket
shows that the case was uneventful. On May 21, 2018, the chapter 7 trustee filed a report of
no distribution, and on June 8, 2018, Ms. Ndon received her discharge.
        Pre-bankruptcy, on February 15, 2018, Ms. Ndon executed a prepetition engagement
agreement (“Prepetition Agreement”) (UST Exh. A) with Cynthia L. Carroll, P.A. Ms.
Carroll, the President and CEO, is an experienced consumer bankruptcy attorney. The
Prepetition Agreement memorialized a “no money down” arrangement whereby the law
firm charged $0 for Ms. Carroll’s prepetition services, which included consulting regarding
filing a bankruptcy case, preparation of a chapter 7 petition, list of creditors, and pre-filing
credit certificate. Ms. Ndon also opted to have the law firm pay the filing fee and costs. 2
The Prepetition Agreement provided three options for post-bankruptcy representation: (i)
retention of other counsel, (ii) proceeding pro se; or (iii) retaining Ms. Carroll for an
additional sum of $2,832 plus costs.
        Ms. Ndon opted to retain Ms. Carroll post-bankruptcy. She executed a postpetition
engagement agreement (“Postpetition Agreement”) on February 16, 2018 (UST Exh. C).
Per the Postpetition Agreement, Ms. Ndon agreed to pay the law firm $2,832 plus necessary
postpetition costs for postpetition services, including: preparation of the Statement of
Financial Affairs and Schedules, preparation and attendance at the § 341 meeting, review of
any redemption and reaffirmation agreements, case administration and monitoring through
discharge, and conducting a post-discharge review of Ms. Ndon’s credit report. The
Postpetition Agreement also provides for certain additional services at a rate of $325 per
hour. On February 16, 2018, Ms. Ndon also executed a form permitting either the law firm,
or an independent billing company, BK Billing, LLC, to charge to Ms. Ndon’s debit card
$236 per month until the outstanding fee was paid in full. This Recurring Payment
Authorization and Consent Form (UST Exh. D) states that the law firm may sell or factor
the account receivable to BK Billing, and if this occurs, Ms. Ndon would then pay BK
Billing directly.
         When the voluntary petition was filed, the law firm paid one-fourth of the $335.00
filing fee, or $83.75, to the Clerk of the Court. While the filing fee was ultimately paid in
full, no request was made to file in installments. Ms. Carroll represented that this was an
inadvertent error on the part of her office.


2
  The option in the Prepetition Agreement chosen by Ms. Ndon for payment of costs was “Request
that the Law Firm pay this cost for me and seek reimbursement of this cost from me; reimbursement
for these costs must be made prior to the filing.” I am not sure how the law firm pays the filing fee,
which is due at the time of filing, but yet seeks reimbursement prior to filing. Nonetheless, Ms.
Ndon did not reimburse the filing fee prior to the filing.
               Case 18-10333-LSS         Doc 39     Filed 11/08/18     Page 3 of 6
Cynthia L. Carroll, Esquire
Jaclyn Weissgerber, Esquire
November 8, 2018
Page | 3


        On March 13, 2018, the Debtor’s Schedules and SOFA were filed. The Disclosure
of Compensation of Attorney for Debtor (UST Exh. E) reflects the arranged fees of $2,832.
It also disclosed that counsel may finance the fee through a third-party factoring facility.
       The amount of the fee and the use of the factoring arrangement raised red flags for
the United States Trustee (“UST”). On May 1, 2018, the UST requested copies of counsel’s
engagement agreements as well as any documents reflecting a factoring agreement. Ms.
Carroll provided each of these documents to the UST.
        On May 10, 2018, Ms. Carroll filed an amended attorney compensation disclosure
(UST Exh. E), which reflects the agreed fees of $2,832, but also reflects that counsel
received $2,124 3 prior to May 10, 2018 and reflects a balance due of $708. The disclosure
shows that the source of the compensation was BK Billing and that the debtor will
reimburse BK Billing for the fees paid to counsel and pay the balance due directly to BK
Billing. Once, again, counsel discloses the possibility of a factoring arrangement. The
attorney compensation disclosure also provides that, in addition to services listed in the first
disclosure, Ms. Carroll would provide Ms. Ndon with “Redemption Motion
Representation, and out-of-pocket costs advanced.”
Analysis
        Mr. West, a bankruptcy auditor for Region 3, did an analysis of Ms. Carroll’s fees
and her arrangement with BK Billing (UST Exh. G). His analysis is that Ms. Carroll’s
average fee for an individual chapter 7 representation is $1,495.33. This is based on a
random review of fifteen cases filed by Ms. Carroll during the period of March and April,
2018. From this, Mr. West calculates that Ms. Ndon is paying $1,336.67 more than Ms.
Carroll’s other consumer debtor clients, though he recognizes that Ms. Carroll also states
she will represent Ms. Ndon in a Redemption Motion. Mr. West also calculates an effective
interest rate of 71.579% (payment of $2,832 over one year when Ms. Carroll will only
receive $1,982.40 4).
         Ms. Carroll responded that Mr. West’s analysis is flawed. Ms. Carroll represented
that her flat fee to file a case for a chapter 7 individual debtor is $1,765 inclusive of the $335
filing fee, and the cost of credit reports, a title search and $15 towards Pacer costs. A client
can receive a $100 discount (or a fee of $1,695) if the entire fee is paid in full within 30 days.
She also represented that certain clients pay the filing fee and other costs themselves, which


3
  Ms. Carroll actually received $1,699.21 (or 60% of receivable factored) on March 9, 2018. The
other $424.80 (or 15% of the receivable factored) “went into account at BK Billing to hedge against
possible defaults.” (UST Exh. G)
4
  The $1,982.40 figure is based on a 70% purchase price on factored receivables. It appears that Ms.
Carroll will actually receive $2114.01, or 75% on the factored receivable (see footnote 3). This
discrepancy was not explained at the hearing.
               Case 18-10333-LSS         Doc 39     Filed 11/08/18     Page 4 of 6
Cynthia L. Carroll, Esquire
Jaclyn Weissgerber, Esquire
November 8, 2018
Page | 4


results in a lesser fee. Also included in Ms. Carroll’s fee is Financial Peace University
Online and the 720 Credit Score Program (Carroll Exh. H).
       I find Ms. Carroll’s representations credible and consistent with the evidence she
submitted as well as the evidence submitted by the UST. Ms. Carroll’s representations are
generally consistent with the fees charged in the cases listed in Carroll Ex. H (Disclosure of
Compensation), which are $1,314, $1,339 and $1,386 exclusive of advanced costs. 5 Her
representations are also generally consistent with the fees set forth in Mr. West’s declaration
at paragraph 16 6 and explain the difference in the listed amounts. Those clients who
advanced costs account for the fees in the $1,215 to $1,370 range, and those clients who did
not advance costs account for fees in the $1,600-$1,765 range. Because Ms. Ndon did not
advance all costs, I find Ms. Carroll’s standard fee for the services to be provided to Ms.
Ndon would be $1,765.
        Further, I find that Ms. Carroll provided additional services to Ms. Ndon, which
were to be included in the $2,832 fee, but are not included within Ms. Carroll’s standard
$1,765 flat fee. 7 Ms. Carroll filed a motion to redeem Ms. Ndon’s vehicle (Carroll Ex. H), 8
which saved Ms. Ndon $9,751.98. Ms. Carroll represented that she would charge $750 for
this representation. Ms. Carroll’s time records reflect that she spent 5.25 hours in
connection with the redemption motion, which at her normal hourly rate of $325 per hour
results in a fee of $1,706.25 (Carroll Ex. E). I find the $750 charge for these services to be




5
  The fees for these cases are $1,386 (Case No. 11-12459), $1,339 (Case No. 13-13299) and $1,314
(Case No. 15-10637), each exclusive of the $335 filing fee and other costs.
6
  The fifteen cases break down as follows:

       Number of Cases         Fee
             2                $1,215
             1                $1,230
             2                $1,270
             2                $1,370
             1                $1,600
             3                $1,665
             1                $1,670
             1                $1,695
             2                $1,765
7
  The UST acknowledged this both at argument and in the West Declaration.
8
  Carroll Ex. H references the docket of the Ndon bankruptcy case, specifically including Dkt. No.
27, Debtor’s Motion to Redeem Property and Approval of Associated Financing Pursuant to 11
U.S.C. § 722 and Dkt. No. 28, Certification of Counsel with exhibits.
               Case 18-10333-LSS          Doc 39     Filed 11/08/18     Page 5 of 6
Cynthia L. Carroll, Esquire
Jaclyn Weissgerber, Esquire
November 8, 2018
Page | 5


consistent with what Ms. Carroll has applied for and been awarded on account of motion
practice in other cases. 9
       Given my findings, I conclude that Ms. Carroll’s standard fee for the services
provided to Ms. Ndon in this bankruptcy proceeding are $2,515. The question remains
what amount Ms. Carroll may charge and/or collect from Ms. Ndon under the
circumstances of this case. The UST points out that the $2,515 standard fee is $320 less
than the actual fee arrangement and $707.99 less than Ms. Carroll will receive assuming Ms.
Ndon makes all required payments to BK Billing. 10
        The UST argues that the $707.99 is essentially interest, at an exorbitant rate, and
seeks disgorgement of this amount. The UST argues that, based on her Schedules I and J,
Ms. Ndon cannot afford the monthly payment for attorneys fees and also expresses concern
that the arrangement, which creates a postpetition obligation, deprives Ms. Ndon of her
fresh start. Ms. Carroll counters that Ms. Ndon received significant value from her
bankruptcy filing, including the discharge of almost $80,000 in debt plus a savings of more
than $9,571.98 related to the redemption. 11 She argues that Ms. Ndon, a registered nurse,
has significant earning potential (see Carroll Exh. F) such that she could afford the
postpetition payments. And, Ms. Carroll argues that the nature of the filing required the
financing arrangement. Specifically, Ms. Carroll explained that she does not typically agree
to represent a debtor on a “no money down” arrangement. Her typical arrangement is to
collect all fees up front, over a series of months, prior to filing a bankruptcy case. At the
very least, she prefers some payment up front so that the client has “buy in” into the
process. Here, Ms. Carroll explained, Ms. Ndon needed to file immediately because of an
imminent repossession of her car and had no funds to make even a minimal payment.
Absent a postpetition, financing-type arrangement, Ms. Carroll argues that Ms. Ndon would
have gone unrepresented and achieved a lesser outcome.
        This case raises the question of how the bankruptcy bar should seek to accommodate
that segment of the debtor population who are in such extremis that they cannot afford to
pay a lawyer to assist them prior to the need to file the voluntary petition. There is no doubt
that debtors who are represented by counsel fare better than those who are not. But, while
the UST has raised the factoring arrangement as well as the postpetition nature of the fees,




9
   Carroll Ex. H (Fees for Motion Practice). Further, the UST did not argue that a fee of $750 was
unreasonable or that a rate of $325 per hour was unreasonable.
10
   At the hearing, Ms. Carroll represented Ms. Ndon was current on her payments.
11
   Ms. Carroll points out that if Ms. Ndon was required to finance her attorneys fees related to the
redemption, she would have paid interest at a rate of 23.99% on those fees (see Carroll Exh. H, Dkt.
No. 28).
                Case 18-10333-LSS          Doc 39      Filed 11/08/18      Page 6 of 6
Cynthia L. Carroll, Esquire
Jaclyn Weissgerber, Esquire
November 8, 2018
Page | 6


the UST’s real issue here, as expressed at the argument and with the relief sought, is with
what fee is reasonable. 12
          I conclude that $2,515 is a reasonable fee for the work performed in this case. It
may be that a reasonable interest rate might be applicable in a given case, but the fee here
was not based upon a stated interest rate; it was a flat fee payable over time. 13 Accordingly,
I will require that Ms. Ndon’s fee be reduced by $320. The split of the fee as between Ms.
Carroll and BK Billing is not before me and I express no opinion on that.
       The parties shall consult and propose a form of order consistent with this letter
opinion. I do not believe that the repayment needs to be run through the Office of the
United States Trustee. A certification from Ms. Carroll that the fee has been reduced or that
Ms. Ndon has received a refund shall be sufficient.


                                                        Very truly yours,



                                                        Laurie Selber Silverstein

LSS/jmw




12
   Ms. Carroll indicates she is no longer factoring receivables with BK Billing.
13
   Further, Ms. Carroll admitted that, in the first instance, the calculation of the $2,832 fee was
driven by the factoring arrangement with BK Billing and not a fee with interest.
